     Case 3:20-cv-00256-MMD-CLB Document 46 Filed 09/16/21 Page 1 of 3



1                             UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3                                                ***

4     WILLIAM WILLIAMS,                                   Case No. 3:20-CV-0256-MMD-CLB
5                                        Plaintiff,         ORDER DENYING MOTION TO
                                                              ENFORCE SETTLEMENT
6           v.
                                                                      [ECF No. 45]
7     MARTIN NAUGHTON,
8                                      Defendant.
9

10         This case involves a civil rights action filed by Plaintiff William Williams (“Williams”)
11   against Defendant Martin Naughton (“Naughton”). Currently pending before the Court is
12   Williams’s motion to enforce settlement. (ECF No. 45.)
13         On September 8, 2020, an early mediation conference was conducted in this case

14   before a volunteer mediator. (ECF No. 21.) Following the mediation, the parties agreed

15   to reconvene on September 11, 2020 at which time Williams would advise the mediator

16   if he agreed to the settlement terms offered at mediation. (Id.) Williams agreed on

17   September 11, 2020 to settle this case and the terms of the settlement were placed on

18   the record. (ECF No. 22.) The parties were to file a stipulation to dismiss on September
     18, 2020. (Id.) However, Williams did not sign the stipulation and requested transcripts
19
     of the mediation. (ECF No. 26.)
20
           Thereafter, this Court held a status conference regarding the parties’
21
     understanding of the settlement terms and Williams advised the Court he would sign the
22
     settlement agreement and stipulation to dismiss. (ECF No. 27.) Williams then later
23
     continued to refuse to sign the stipulation to dismiss and Naughton filed a motion to
24
     enforce the settlement. (ECF No. 33.).
25
           The Court held a second status conference on November 30, 2020 where again
26
     Williams agreed to sign the stipulation to dismiss this case. (ECF No. 37.) A stipulation
27
     to dismiss with prejudice was entered on December 1, 2021. (ECF No. 39.) To ensure
28
     Case 3:20-cv-00256-MMD-CLB Document 46 Filed 09/16/21 Page 2 of 3




1    the terms of the settlement were met, this Court followed up with additional status

2    conferences. (ECF Nos. 40, 44.) At the status conference on February 10, 2021, the

3    Court advised Williams that “the Court’s role in the case is now concluded . . . . “ (Id.)

4           Seven months later on September 14, 2021, Williams filed a motion to enforce

5    settlement on a form which contains a formulaic legal standard for enforcement of
     settlement agreements. (ECF No. 45.) In argument Williams wrote one sentence only, “I
6
     request a hearing on this motion.” (Id.) Williams also attached 39 pages of notes and
7
     exhibits. (Id.)
8
            “Federal courts are courts of limited jurisdiction” and possess only the power
9
     authorized by the Constitution and United States statutes. Kokkonen v. Guardian Life
10
     Ins. Co. of America, 511 U.S. 375, 377 (1994). This power cannot be expanded by
11
     judicial order. Id. (citing Am. Fire & Casualty Co. v. Finn, 341 U.S. 6 (1951)). It is well-
12
     settled there is a presumption a cause of action lies outside the federal court’s
13
     jurisdiction, and that the party asserting jurisdiction has the burden of establishing it.
14
     Kokkonen, 511 U.S. at 377. Federal courts must have either an independent
15
     (constitutional or statutory) basis for jurisdiction over a cause of action, or jurisdiction
16
     pursuant to the court’s inherent powers or ancillary jurisdiction. Id. at 377-78.
17          In Kokkonen, the Supreme Court held federal courts do not have inherent or
18   ancillary jurisdiction to enforce a settlement agreement merely because the subject of
19   the settlement was a federal lawsuit. Id. at 381. The Court stated ancillary jurisdiction is
20   generally permissible under two circumstances: “(1) to permit disposition by a single
21   court of claims that are, in varying respects and degrees, factually interdependent; and
22   (2) to enable a court to function successfully, that is, to manage its proceedings, vindicate
23   its authority, and effectuate its decrees.” Id. at 379-80 (internal citations omitted). As to

24   the first circumstance, the Court found it would not be particularly efficient for a federal

25   court to exercise jurisdiction over what is essentially a breach of contract claim because

26   the facts underlying the breach of a settlement agreement “have nothing to do with” the

27   facts of the underlying case. Id. at 380.

28          As to the second circumstance, the Court held a federal court has ancillary

                                                   2
     Case 3:20-cv-00256-MMD-CLB Document 46 Filed 09/16/21 Page 3 of 3




1    jurisdiction to enforce a settlement agreement if the parties’ obligation to comply with the

2    terms of the settlement agreement had been made part of the order of dismissal either

3    by separate provision (such as a provision “retaining jurisdiction” over the settlement

4    agreement), or by incorporating the terms of the settlement agreement into the order. Id.

5    at 381; K.C. ex rel. Erica C. v. Torlakson, 762 F.3d 963, 967 (9th Cir. 2014). Jurisdiction
     exists in such a case because a breach of the settlement agreement violates a court
6
     order. Kelly v. Wengler, 822 F.3d 1085, 1094 (9th Cir. 2016) (citing Kokkonen, 511 U.S.
7
     at 381). If the federal court has no independent jurisdiction over the settlement
8
     agreement, and absent making the settlement agreement part of the dismissal order,
9
     enforcement of the agreement is for the state courts. See In re Valdez Fisheries Dev.
10
     Ass’n, Inc., 439 F.3d 545, 549 (9th Cir. 2006) (holding that when a bankruptcy court had
11
     “entered an order approving the settlement agreement and a second order dismissing
12
     the case, . . . stating that ‘[t]he conditions of the settlement hav[e] been fulfilled’” it did
13
     not retain jurisdiction over the settlement agreement, nor did it incorporate ‘the parties’
14
     obligation to comply with [its] terms’”). “Mere awareness and approval of the terms of the
15
     settlement agreement” by the judge are not enough to make the settlement agreement
16
     part of the dismissal order. Kokkonen, 511 U.S. at 381.
17          Neither of the factors identified in Kokkonen apply in this case. Therefore, this
18   Court lacks jurisdiction to enforce the settlement agreement and DENIES the motion.
19   (ECF No. 45.)
20   DATED: ______________.
             September 16, 2021
                                                                     ______
21                                               UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                    3
